BLATCHFORD, District Judge.
If the decision of the circuit court in this ease [Case No. 14,963] is a correct exposition of the law, I do not see how the connivance and complicity of the government storekeeper in the fraud committed by the person who ran the distillery, can operate to destroy the forfeiture resulting from the acts of such person. The person who carried on the business of a distiller with intent to defraud the United States of the tax on the spirits distilled by him, did not any the less carry on such business with such intent, because he did not commit his fraud secretly, but had for a participant in it the government storekeeper. I think, therefore, there must be a decree for the United States, because I think the decision of the circuit court in this case, above cited, covers, substantially, every question now presented.